     Case 4:19-cv-05021-RMP      ECF No. 87   filed 07/02/20   PageID.1131 Page 1 of 13




1                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

2
                                                                  Jul 02, 2020
3                                                                    SEAN F. MCAVOY, CLERK




4

5                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 4:19-CV-5021-RMP
8                               Plaintiff,
                                                  PROTECTIVE ORDER
9           v.

10    MISSION SUPPORT ALLIANCE,
      LLC; LOCKHEED MARTIN
11    SERVICES, INC; LOCKHEED
      MARTIN CORPORATION; and
12    JORGE FRANCISCO ARMIJO,
      Frank,
13
                                Defendants.
14

15                                PROTECTIVE ORDER

16         Upon the stipulation of the parties, and the Court having determined that

17   good cause exists within the meaning of Federal Rule of Civil Procedure 26(c) to

18   limit disclosure of certain documents and information that the parties expect to

19   exchange in the course of discovery in the above-captioned matter, see ECF Nos.

20   85 and 86,

21         IT IS HEREBY ORDERED as follows:


     PROTECTIVE ORDER ~ 1
     Case 4:19-cv-05021-RMP      ECF No. 87       filed 07/02/20   PageID.1132 Page 2 of 13




1          1.     This Protective Order shall govern the disclosure and use of all

2    documents, deposition testimony, discovery responses and other materials, oral or

3    written (collectively, “Material”), produced, exchanged, or provided during the

4    course of this action by (a) Plaintiff the United States of America, (b) Defendants

5    Mission Support Alliance, LLC, Lockheed Martin Services, Inc., Lockheed Martin

6    Corporation and Jorge Francisco “Frank” Armijo (collectively, the “Parties,” and

7    individually, each a “Party”), and (c) any nonparty. This Protective Order applies

8    to Material produced voluntarily, as required by discovery demands made pursuant

9    to the Federal Rules of Civil Procedure, and as required by any Civil Investigative

10   Demand issued by the United States in connection with its pre-filing investigation.

11   For avoidance of doubt, this Protective Order constitutes a Court order under the

12   Privacy Act, 5 U.S.C. § 552a(b)(11), authorizing disclosure of records that may be

13   requested in discovery during this action.

14         2.     Any Party may designate Material it produces as “Confidential

15   Material” if such Party in good faith believes that the Material contains trade

16   secrets or nonpublic technical, commercial, financial, personal, or business

17   information; or is the subject of another confidentiality agreement; or is subject to

18   the Privacy Act, 5 U.S.C. § 552a.

19         3.     Any Party may designate a subset of Confidential Material as

20   “Competition Sensitive” to the extent that the Material contains information that

21   must be protected to safeguard the competitive process, including, without


     PROTECTIVE ORDER ~ 2
     Case 4:19-cv-05021-RMP       ECF No. 87    filed 07/02/20   PageID.1133 Page 3 of 13




1    limitation, protected source selection and bid and proposal information, as defined

2    and described in Federal Acquisition Regulation Part 3. “Competition Sensitive”

3    material constitutes or contains source selection information, bid and proposal

4    information, and proprietary financial or technical data or commercially sensitive

5    competitive information, including but not limited to strategic plans, pricing

6    information, customer and vendor lists, settlement agreements, and settlement

7    communications, that the Designating Party believes in good faith is so highly

8    sensitive that its disclosure to third parties, other than those persons and by those

9    methods specified in paragraph 5, could reasonably be expected to result in

10   commercial injury to the Designating Party.

11         4.     Material designated as Confidential Material or Competition

12   Sensitive under this Protective Order must not be used, discussed, or disclosed by

13   the Parties, their counsel of record, or any other person identified in Paragraph 5,

14   below, for any purpose whatsoever other than preparing for and conducting the

15   litigation of the above-captioned matter and any related proceedings, including

16   any appeals and/or related proceedings in the Civilian Board of Contract Appeals.

17         5.     Confidential Material and Competition Sensitive material may be

18   disclosed and used for preparing for and conducting the litigation of this matter,

19   including any appeals, only to the following individuals as provided below:

20                a. Counsel of record in this litigation and the attorneys,

21   paralegals, investigators, clerical and other staff working with such counsel who


     PROTECTIVE ORDER ~ 3
     Case 4:19-cv-05021-RMP       ECF No. 87    filed 07/02/20   PageID.1134 Page 4 of 13




1    are assisting in the litigation or investigation of this matter; provided such

2    personnel have first been advised and agree to comply with the obligations of this

3    Protective Order;

4                  b. Counsel for any Agency or Department of the United States;

5    provided such personnel have first been advised and agree to comply with the

6    obligations of this Protective Order;

7                  c. Those officers, directors, in-house counsel, employees, and

8    former employees of the Parties deemed necessary to aid counsel of record in the

9    litigation of this matter and not covered by either Paragraph 5(a) or 5(b), except

10   that Material designated as Confidential or Competition Sensitive may not be

11   disclosed to such individuals unless they have signed the Acknowledgment

12   included as Attachment A to this Order;

13                 d. Witnesses at, or in preparation for, any deposition or hearing in

14   this matter and counsel for any such witness, except that Material designated as

15   Confidential or Competition Sensitive may not be disclosed to any such witness,

16   unless the witness has signed the Acknowledgment included as Attachment A to

17   this Order;

18                 e.    Experts and/or consultants working with counsel of record for

19   the Parties, as said counsel may deem necessary to provide assistance in

20   connection with the litigation of this matter, except that Material designated as

21   Confidential or Competition Sensitive may not be disclosed to any such individual


     PROTECTIVE ORDER ~ 4
     Case 4:19-cv-05021-RMP        ECF No. 87    filed 07/02/20   PageID.1135 Page 5 of 13




1    until the individual has signed the Acknowledgment included as Attachment A to

2    this Order;

3                   f.   Court reporters, videographers, mediators, and their employees

4    used in connection with the litigation of this matter; provided such personnel have

5    first been advised and agree to comply with the obligations of this Protective

6    Order;

7                   g. Outside photocopying services, graphic reproduction services,

8    litigation support services, and document hosting vendors retained by the Parties or

9    their counsel as they deem necessary to provide assistance in connection with this

10   matter; provided such personnel have first been advised and agree to comply with

11   the obligations of this Protective Order;

12                  h.   Any individual who is a Party in this action to the extent deemed

13   necessary by counsel for that Party for the prosecution, defense, or settlement of

14   this matter.

15         6.       A copy of any Acknowledgement required by Paragraph 5 shall be

16   maintained by counsel responsible for disclosing Material designated as

17   Confidential or Competition Sensitive.

18         7.       Designation of a document as “Confidential Material” or

19   “Competition Sensitive” material shall be made by stamping the media in which

20   the document is produced and in a manner that will not interfere with the legibility

21   of the document as “CONFIDENTIAL” or “COMPETITION SENSITIVE.” To


     PROTECTIVE ORDER ~ 5
     Case 4:19-cv-05021-RMP       ECF No. 87    filed 07/02/20   PageID.1136 Page 6 of 13




1    the extent that a document was previously produced in response to Civil

2    Investigative Demand EDWA 16-002 dated January 27, 2016 and Civil

3    Investigative Demand EDWA 16-003 dated March 18, 2016, the Parties agree that

4    any designation of “CONFIDENTIAL – SUBJECT TO CONFIDENTIALITY

5    AGREEMENT” or “CONFIDENTIAL AND PROPRIETARY – FOIA EXEMPT”

6    or “LMPI” or “Lockheed Martin Proprietary Information” shall be afforded

7    protections under this Order as though they were marked “CONFIDENTIAL” and

8    without need for re-designation or labeling. With respect to any action taken after

9    the effective date of this Protective Order, to the extent that a document was

10   previously produced in response to Civil Investigative Demand EDWA 16-001

11   dated November 23, 2015, the Parties agree that any designation of

12   “CONFIDENTIAL” shall be afforded the same protections as a document

13   designated “CONFIDENTIAL” under this Order without need for re-designation

14   or labeling. Any other designation must be made prior to, or contemporaneously

15   with, the production or disclosure of the information in question, except (1) any

16   Party may designate additional material produced prior to the date of this

17   Protective Order as “CONFIDENTIAL” or “COMPETITION SENSITIVE” by

18   December 1, 2021 and (2) a Party may designate documents produced for

19   inspection at a Party’s facilities as set forth below. In the event that documents are

20   produced for inspection at a Party’s facilities, such documents may be produced for

21   inspection before being marked with a confidentiality designation. Once specific


     PROTECTIVE ORDER ~ 6
     Case 4:19-cv-05021-RMP       ECF No. 87    filed 07/02/20   PageID.1137 Page 7 of 13




1    documents have been designated for copying by the inspecting Party, any

2    documents containing confidential information shall then be marked with the

3    appropriate designation before delivery to the inspecting Party.

4          8.      A producing Party that has designated Material as “Confidential

5    Material” or “Competition Sensitive” may de-designate the Material at any time.

6          9.      Information or testimony disclosed by a witness during a deposition

7    may be designated Confidential Material or Competition Sensitive material only if

8    they are designated as such (a) when the deposition is taken or (b) within twenty

9    (20) days after receipt of the deposition transcript by the Party claiming

10   confidential status for the testimony in question.

11         10.     All copies, duplicates, extracts, summaries, or descriptions

12   (collectively, “copies”) of Material designated as Confidential Material or

13   Competition Sensitive material must be immediately stamped with the appropriate

14   designation if it does not already appear. The United States shall have no

15   obligation to take this action with respect to any copies, extracts, summaries, or

16   descriptions created before the effective date of this Protective Order unless and

17   until the document is produced in discovery or used in a deposition or Court

18   proceeding.

19         11.     Except as provided by Paragraphs 5 and 12, counsel for the Parties

20   shall keep all Material designated as Confidential Material or Competition

21   Sensitive material and received under this Order secure within their possession and


     PROTECTIVE ORDER ~ 7
     Case 4:19-cv-05021-RMP      ECF No. 87    filed 07/02/20   PageID.1138 Page 8 of 13




1    must store such Material in a secure area. Adequate controls may include, but are

2    not limited to:

3                 a.   Secure documentary storage. Confidential Material and

4    Competition Sensitive material must be stored and maintained by the Parties at a

5    location and in a secure manner that ensures that access is limited solely to the

6    persons authorized under this Protective Order;

7                 b.   Password, encryption and related protections for any computer

8    storage of Confidential Material and Competition Sensitive material;

9                 c.   Retention of any legends that reflect Material subject to United

10   States Export Control Laws; and

11                d.   Identifying of any information derived, compiled, extracted, or

12   excerpted from any Confidential Material or Competition Sensitive material.

13         12.    To the extent any Party determines, after the date of this Protective

14   Order, to file with the Court (a) any Material designated as Confidential Material

15   or Competition Sensitive material or (b) a pleading or motion (within the meaning

16   of Local Rule 7) that quotes, summarizes, or otherwise describes any Material

17   designated as Confidential Material or Competition Sensitive material, it shall be

18   filed under seal with the Court and the case caption of the filing shall contain the

19   notation “Confidential Material – Under Protective Order.” The documents shall

20   be filed and served in accordance with the Procedures for the Filing of Sealed and

21   Ex Parte Documents For Civil Cases published by this Court. Within 7 days after


     PROTECTIVE ORDER ~ 8
     Case 4:19-cv-05021-RMP       ECF No. 87     filed 07/02/20   PageID.1139 Page 9 of 13




1    the filing any such pleading or motion, the filing Party shall provide a copy of the

2    pleading or motion to any party whose Confidential Material or Competition

3    Sensitive material is reflected in the document with proposed redactions to remove

4    such material. The party whose Confidential Material or Competition Sensitive

5    material is contained in the filing may then propose any additional redactions

6    within 3 days. Within 3 days of receipt of the proposed additional redactions, the

7    filing Party shall publically file a version of the filed pleading or motion that is

8    redacted to remove only such information as has been designated as Confidential

9    Material or Competition Sensitive material under this Order. Outside attorneys of

10   record for the parties are hereby authorized to be the persons who may retrieve

11   confidential exhibits and/or other confidential matters filed with the Court upon

12   termination of this litigation without further order of this Court, and are the persons

13   to whom such confidential exhibits or other confidential matters may be returned

14   by the Clerk of the Court, if they are not so retrieved. No material or copies

15   thereof so filed shall be released, except by order of the Court, to outside counsel

16   of record, or as otherwise provided for hereunder.

17         13.    Allegations in pleadings made before entry of this Order do not waive

18   any Party’s ability to designate Material as Confidential Material or Competition

19   Sensitive. Similarly, this Order does not require any Party to alter its prior use of

20   any Material designated or treated as Confidential Material or Competition

21   Sensitive pursuant to Paragraph 7 of this Order.


     PROTECTIVE ORDER ~ 9
     Case 4:19-cv-05021-RMP      ECF No. 87    filed 07/02/20   PageID.1140 Page 10 of 13




1          14.    Any Party may challenge another Party’s designation of Material as

2    Confidential Material or Competition Sensitive at any time following a good-faith

3    effort to resolve disagreements over the designation. The burden of persuasion on

4    any such challenge proceeding shall be on the Designating Party. The challenging

5    party is responsible for raising the challenge with the Court. The Material in

6    question shall be maintained as Confidential or Competition Sensitive until the

7    Court resolves the challenge, and thereafter, consistent with Court’s resolution.

8          15.    If any Party receives a subpoena or discovery demand in another

9    action seeking Confidential Material or Competition Sensitive material produced

10   by another subject to this Protective Order, the Party receiving such a subpoena or

11   demand shall give written notice, by e-mail, to the Party that produced the subject

12   Materials (a) within 7 days of receipt of the subpoena or demand at issue, or (b)

13   more than 3 days before the time specified for compliance in the subpoena or

14   demand at issue, whichever is earlier. The Party that designated the Materials as

15   Confidential or Competition Sensitive is responsible for seeking a protective order

16   to prevent the requested production.

17         16.    Within 30 days after the final termination of this action, including any

18   appeals, counsel for the Parties shall return all Confidential Material and

19   Competition Sensitive material (and any copies thereof) to counsel of record for

20   the producing Party or shall certify destruction thereof in writing. Notwithstanding

21   the foregoing, counsel for the Parties may retain a file copy of court papers,


     PROTECTIVE ORDER ~ 10
     Case 4:19-cv-05021-RMP      ECF No. 87    filed 07/02/20   PageID.1141 Page 11 of 13




1    deposition and trial transcripts, and attorney work product created in connection

2    with this matter that include Confidential Material or Competition Sensitive

3    material, provided that such Material shall continue to be kept confidential

4    pursuant to this Protective Order and provided further that the Civil Division of the

5    Department of Justice shall have the right to maintain one copy of all Confidential

6    Material or Competition Sensitive materials for its Master File. No Party is

7    required to search for, destroy, or return copies of Confidential Material or

8    Competition Sensitive materials that have been stored on electronic media that is

9    not reasonably accessible, such as disaster recovery backup media.

10         17.    Nothing in this Protective Order shall be deemed a waiver of any of

11   the Parties’ rights to oppose any discovery on any grounds not specifically

12   addressed in this Order, or to object to the admission in evidence at any hearing or

13   trial in this action of any Material discovered.

14         18.    This Protective Order shall be without prejudice to, and does not

15   impair, the rights of any Party to seek further limits on disclosure or protections for

16   the confidentiality of any Material in addition to the limits and protections

17   provided in this Order.

18         19.    The terms and limitations of this Protective Order shall not be

19   modified or deviated from except upon order of the Court.

20         20.    Notwithstanding Paragraph 4 or any other provision of this Protective

21   Order, nothing contained herein shall prevent or in any way limit or impair the


     PROTECTIVE ORDER ~ 11
     Case 4:19-cv-05021-RMP      ECF No. 87    filed 07/02/20   PageID.1142 Page 12 of 13




1    right of the United States to disclose to any agency or department of the United

2    States, or any division of any such agency or department, Confidential Material or

3    Competition Sensitive material relating to any potential violation of law or

4    regulation, or relating to any matter within that agency’s jurisdiction, nor shall

5    anything contained in this Protective Order prevent or in any way impair the use of

6    any such Confidential Material or Competition Sensitive material by any agency in

7    any proceeding relating to any potential violation of law or regulation, or relating

8    to any matter within that agency’s jurisdiction; provided, however, that the agency

9    shall maintain the confidentiality of Confidential Material or Competition Sensitive

10   material consistent with the terms of this Protective Order.

11         21.    Notwithstanding Paragraph 4 or any other provision of this Protective

12   Order, nothing contained herein shall prevent or in any way limit or impair the

13   right of the United States to provide any document or information to Congress

14   pursuant to a Congressional request; provided, however, that the United States

15   shall notify the Congressional entity requesting the document or information that

16   the Confidential Material or Competition Sensitive material has been produced

17   pursuant to this Protective Order and shall, if there are no objections interposed by

18   the Congressional entity requesting such documents or information, use reasonable

19   efforts to notify the Party that has designated the material as Confidential Material

20   or Competition Sensitive material of the Congressional entity’s request and the

21   United States’ response thereto.


     PROTECTIVE ORDER ~ 12
     Case 4:19-cv-05021-RMP      ECF No. 87    filed 07/02/20   PageID.1143 Page 13 of 13




1          22.    Notwithstanding Paragraph 4 or any other provision of this Protective

2    Order, nothing contained herein shall in any way affect or limit the right of a Party

3    from using, as it wishes, whether or not designated Confidential Material or

4    Competition Sensitive material, any documents, materials, or information which:

5                 a.   Was already known to the receiving Party by lawful means prior

6    to acquisition from, or disclosure by, the producing Party in this lawsuit; or

7                 b.   Is or becomes publicly known through no fault of act of the

8    receiving Party; or

9                 c.   Is rightfully received by the receiving Party from a non-party

10   which has the authority to provide such Confidential Material or Competition

11   Sensitive material and without restriction as to disclosure.

12          23. Notwithstanding Paragraph 4 or any other provision of this Protective

13   Order, nothing contained herein shall in any way affect or limit the right of a Party

14   to use its own Confidential Material or Competition Sensitive material in any

15   lawful way it chooses.

16         IT IS SO ORDERED. The District Court Clerk is directed to enter this

17   Order and provide copies to counsel.

18         DATED July 2, 2020.

19                                               Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
20                                               United States District Court

21


     PROTECTIVE ORDER ~ 13
